FILED
                             NOT FOR PUBLICATION                              JAN 21 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 KESAR SINGH,                                     No. 07-71960

               Petitioner,                        Agency No. A077-800-843

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Kesar Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reopen. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

LR/Research
denial of a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.

2003), and we deny in part and dismiss in part the petition for review.

       The BIA did not abuse its discretion in denying Singh’s motion to reopen

based on changed circumstances because the motion was filed more than ninety

days after the BIA’s 2002 order, see 8 C.F.R. § 1003.2(c)(2), and Singh failed to

present sufficient evidence of changed circumstances in India to qualify for the

regulatory exception to the time limit, see 8 C.F.R. § 1003.2(c)(3)(ii); see

also Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir. 2004).

       To the extent Singh raises contentions regarding his underlying claim for

relief, this court has already reached those issues in an earlier petition for review.

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




LR/Research                                 2                                     07-71960